DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 01/15/2021.
Claims 1, 3, 6, 8, 10, 13, 15 and 17 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claims 1, 3, 6, 8, 10, 13, 15 and 17 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 8, 10, 13, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rune et al. (US 2017/0150384 A1)
Regarding claim 1, Rune teaches a method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a long term evolution (LTE) base station (node1 20a see Rune: Fig.7 element 20a), a first message via a first signaling radio bearer (SRB) between the terminal and the LTE base station involved in a dual connectivity of the terminal, the first 
establishing the second SRB based on the configuration information associated with the second SRB, the second SRB being between the terminal and a new radio (NR) base station involved in the dual connectivity of the terminal (request MRS based on the MRS activation table and request MRS to Node2 20b see Rune:Fig.7; ¶[0094-0097]);
transmitting, to the LTE base station, a second message as a response to the first message via the first SRB (transmit MRS measurement report to node1 20a as response to configuration of MRS measurements on candidate beams see Rune: Fig.7; ¶[0100-0101]) ; 
identifying whether a radio resource control (RRC) reconfiguration message is received from the LTE base station via the first SRB or from the NR base station via the second SRB, the RRC reconfiguration message including configuration information associated with a physical layer associated with the NR base station (the base station maintaining the RRC context (e.g. an eNodeB) reconfigures the measurement reporting for the UE, so that a more relaxed measurement reporting is achieved see Rune: ¶[0102]; Fig.8); and 
transmitting, to the NR base station, an RRC reconfiguration complete message via the second SRB as a response to the RRC reconfiguration message in case that the RRC reconfiguration message is received from the NR base station via the second SRB 
Regarding claim 3, Rune taught the method of claim 1 as set forth hereinabove. Rune further teaches wherein the RRC reconfiguration message further includes information associated with measurement of the NR base station (RRC measurement report or some other indication from the UE and measurement report settings whether to perform multi connectivity mode (Fig.8 Step S2) “This may be achieved e.g. through an RRCConnectionReconfiguration message or a similar message, potentially triggered by an RRCMeasurementReport or some other indication from the UE” see Rune: ¶[0101]; Fig.7; Fig.8).  
Regarding claim 6, Rune teaches a method performed by a new radio (NR) base station in a wireless communication system, the method comprising: 
receiving, from a long term evolution (LTE) base station involved in a dual connectivity of a terminal,2Docket: 1398-1176 PCT US (YPF201705-0008/US-PCT) a first message for adding the NR base station for the dual connectivity of the terminal (the step of receiving, S1, from a radio network node, information defining at least one further measurement report setting for measurement reporting in a control plane multi connectivity mode. The measurement report setting may be received with the regular measurement report configuration means, in LTE e.g. using an RRCConnectionReconfiguration message see Rune: Fig.8 step S1; ¶[0106]); 

transmitting, to the LTE base station, a second message as a response to the first message, the second message including the configuration information associated with the first SRB (beam switch acknowledge see Rune: Fig.7; ¶[0094-0097]); 
establishing the first SRB between the NR base station and the terminal (user data see Rune: Fig. 7); 
transmitting, to the terminal, a radio resource control (RRC) reconfiguration message via the first SRB, the RRC reconfiguration message including configuration information associated with a physical layer; and transmitting, to the terminal, a radio resource control (RRC) reconfiguration message via the first SRB, the RRC reconfiguration message including configuration information associated with a physical layer associated with the NR base station (a single RRC message exchange (e.g. RRCConnectionReconfiguration-RRCConnectionReconfigurationComplete) is enough to re-establish the user plane connection and this makes it swift enough to make the interruption negligible see ¶[0101]; Fig.7; Fig.8); 
receiving, from the terminal, an RRC reconfiguration complete message via the first SRB as a response to the RRC reconfiguration message (RRCConnectionReconfigurationComplete see Rune: ¶[0101]).  
Regarding claim 8, claim 8 is rejected for the same reason as claim 1 as set forth hereinabove. Claim 8 recites a terminal (UE see Rune: Fig.7) in a wireless 
Regarding claim 10, claim 10 is rejected for the same reason as claim 3 as set forth hereinabove.
Regarding claim 13, claim 13 is rejected for the same reason as claim 6 as set forth hereinabove. Claim 13 recites a NR base station (node 20b see Fig.7) in a wireless communication system that perform same functionalities as claim 6 as described hereinabove.
Regarding claim 15, claim 15 is rejected for the same reason as claim 3 as set forth hereinabove.
Regarding claim 17, claim 17 is rejected for the same reason as claim 3 as set forth hereinabove.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GUANG W. LI
Primary Examiner
Art Unit 2478


February 13, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478